DETAILED ACTION
The instant action is in response to application 24 March 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification is objected to for the following informalities: 
¶2, Sentence 1 should be ” A power conditioner for an uninterruptible power supply device or a storage battery, a parallel power supply device supplies electric power to an electric load that requires a large current.” 35 USC 112(a) requires the specification to be concise.
¶2, Sentence 2 should be” In the parallel power supply device, a plurality of power conversion devices connect in parallel to a common voltage source, and esupply power to the electric load.” 35 USC 112(a) requires the specification to be concise.
¶3, Sentence 1 should be ”The parallel power supply device requires equalization of output overusing in the 
In this particular case, it may be worthwhile to minimize usage of the verb “to be” and its’ conjugations (am are is was were be being been) in order to clarify the specification.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2018/01913333).
As to claim 1, Chen discloses a parallel power supply device comprising: a plurality of DC/DC converters (106-1…106-n) connected in parallel to perform power conversion between a DC power supply  (Vin) and a common load (load); a voltage detector (Fig. 2, 204) to detect a voltage of the common load; and a plurality of control circuits (230-1…230-n) each to control a corresponding one of the plurality of DC/DC converters, wherein during parallel operation of the plurality of DC/DC converters, the plurality of control circuits control the plurality of DC/DC converters by individually performing proportional control on the plurality of DC/DC converters using a same target voltage value (Vref) and a same proportional gain (gain of 204), based on a 
As to claim 7, Chen discloses wherein during parallel operation of the plurality of DC/DC converters, the plurality of control circuits controls the plurality of DC/DC converters by individually performing proportional control on the plurality of DC/DC converters using a same target voltage value and a same proportional gain, based only on a voltage value of the common load detected by the voltage detector and an input current or an output current of a corresponding one of the plurality of DC/DC converters (this is taught by the gain of error amplifier 204).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2018/01913333) in view of Tajima (US 2016/0248325).
As to claim 2, Chen discloses a parallel power supply device comprising: a plurality of DC/DC converters connected in parallel to perform power conversion between a DC power supply and a common load, a voltage detector to detect a voltage of the common load, and a plurality of control circuits each to control a corresponding one of the plurality of DC/DC converters, wherein during parallel operation of the plurality of DC/DC converters, the plurality of control circuits control the plurality of DC/DC converters by performing proportional control using 
Chen does not disclose and the voltage controller includes: a proportional controller to perform proportional control using a predetermined first target voltage value; a first proportional integral controller to perform proportional integral control using a second target voltage value larger than the first target voltage value; and a second proportional integral controller to perform proportional integral control using a third target voltage value smaller than the first target voltage value.
Tajima teaches and the voltage controller includes: a proportional controller (331) to perform proportional control using a predetermined first target voltage value (KP, 219); a first proportional integral controller (311) to perform proportional integral control using a second target voltage (Vconst) value; and a second proportional integral controller (212) to perform proportional integral control using a third target voltage value smaller than the first target voltage value (Kp multiplied by the duty cycle will always be a smaller number than the Kp amplified by 311).
As to the limitation a second target voltage (Vconst) value larger than the first target voltage value, this is not explicitly taught by Tajima but he does make this obvious. The number can only be greater than, less than, or equal to a specified value.  it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen to use the control system as disclosed in Tajima to increase current loop bandwidth (¶4).  
.
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 3, the prior art fails to disclose: “wherein the second target voltage value is set at a same voltage value as an upper limit value of a permissible voltage value of the common load, and the third target voltage value is set at a same voltage value as a lower limit value of the permissible voltage value of the common load.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 4, the prior art fails to disclose: “wherein each of the plurality of control circuits includes limiters to limit ranges of outputs from the first proportional integral controller and the second proportional integral controller, an upper limit value of the limiter to limit the output from the first proportional integral controller is set at 0, and a lower limit value of the limiter to limit the output from the second proportional integral controller is set at 0.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839